     Case 1:16-cv-01103-NONE-JLT Document 86 Filed 04/06/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   RICK MUNOZ,                                              No. 1:16-cv-01103-NONE-JLT

12                       Plaintiff,                           ORDER GRANTING REQUEST FOR
                                                              EXTENSION OF TIME
13                  v.

14
     CALIFORNIA DEPARTMENT OF                                 (Doc. No. 85)
15   CORRECTIONS AND REHABILITATION, et al.,

16                       Defendants.

17

18         On April 5, 2021, Defendants California Department of Corrections and Meissner-Frisk

19   sought a five-day extension, up to and including April 12, 2021, to file briefing as indicated in the

20   Court’s Order issued February 22, 2021. Good cause having been shown, the request is granted.

21   Defendants’ brief is due on or before April 12, 2021.
     IT IS SO ORDERED.
22

23      Dated:     April 6, 2021
                                                           UNITED STATES DISTRICT JUDGE
24

25

26

27

28
                                                       1
